Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. 
 
Response to Amendment
Applicant’s submission filed 07/27/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-13 & 15 are currently pending. 

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-13 & 15 have been considered and are moot in light of the status of the claims below. 
 
Allowable Subject Matter
Claims 1-13 & 15 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 6. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for determining a positional deviation of a brake disc relative to a caliper seat with an apparatus for ascertaining the positional deviation of the brake disc, having a housing, connected to the caliper seat, wherein the at least two distance sensors at two separate radii of the monitored disc brake are stationary with respect to the caliper seat and take measurements in the direction of a brake disc.  Specifically, the prior art does not provide a housing attached to the caliper seat that is  immobile for measurement yet releasable via a connection region of the housing and where the housing with the two distance sensors measure an orientation of the caliper seat to the brake disc to determine if an angular deviation of the brake disc relative to the caliper seat is present.

The closest prior art is McNaughton (US 7437917) which discloses a positional deviation of a brake disc relative to a caliper seat with an apparatus for ascertaining the positional deviation of the brake disc, having a housing, connected to the caliper seat, wherein the at least two distance sensors at two separate radii of the monitored disc brake are stationary with respect to the caliper seat and take measurements in the direction of a first flat face of the brake disc to determine the angular deviation of the brake disc from the distance between the sensors on the housing seated on the caliper and the brake disc.  McNaughton does not disclose a housing attached to the caliper seat that is immobile for measurement yet releasable via a connection region of the housing and where the housing with the two distance sensors measure an orientation of the caliper seat to the brake disc to determine if an angular deviation of the brake disc relative to the caliper seat is present.

Regarding Dependent Claims 2-5, 7-13 & 15.  The dependent claims further define the invention over the nearest reference by claiming details of the distance sensors and adding additional sensors to the removable housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856